Citation Nr: 0632624	
Decision Date: 10/19/06    Archive Date: 10/31/06

DOCKET NO.  04-04 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Washington Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel



INTRODUCTION

The veteran had active service from January 1964 to October 
1967.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an February 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington, which denied the benefit sought on 
appeal.  This appeal was previously before the Board in 
August 2005.  The Board remanded the veteran's appeal in 
order to attempt to corroborate the veteran's claimed 
stressors for post-traumatic stress disorder.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran does not have post-traumatic stress disorder 
attributable to service.


CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred in or 
aggravated by service.  §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.304(f) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In letters dated in May 2004 and August 2005, VA notified the 
veteran of the information and evidence needed to 
substantiate and complete his claim, including what part of 
that evidence he was to provide and what part VA would 
attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The May 2004 letter also generally advised 
the veteran to submit any additional information in support 
of his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  The veteran was not provided with a notice letter 
which provided notice of the five elements of a service-
connection claim as is now required by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Board specifically 
finds, however, that the veteran is not prejudiced in this 
case as his claim is for entitlement to service connection 
and he was given specific notice with respect to the elements 
of a basic service-connection claim and cannot be prejudiced 
by not receiving notice of downstream issues that are not 
reached by a denial of the underlying benefit.  In addition, 
the veteran was provided a copy of the regulations governing 
entitlement to service connection for post-traumatic stress 
disorder in the RO's statement of the case. The Board finds 
that VA met its duty to notify the veteran of his rights and 
responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the last notice letter of record was issued in 
August 2005, after the February 2002 rating decision.  

The Court specifically stated in Pelegrini, however, that it 
was not requiring the voiding or nullification of any AOJ 
action or decision, only finding that appellants are entitled 
to VCAA-content-complying notice.  Thus, the timing of the 
notice in this matter does not nullify the rating actions 
upon which this appeal is based.  The Board specifically 
finds that the veteran was not prejudiced by the post-AOJ 
decision notice because he was given sufficient time to 
submit and/or identify any and all evidence necessary to 
substantiate his claim.  Also, a supplemental statement of 
the case was issued subsequent to the most recent notice 
making all notices pre-decisional as per Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and affording him the opportunity to give testimony before an 
RO hearing officer and/or the Board even though he declined 
to do so.  As noted, the Board previously remanded the 
veteran's appeal in order to attempt to verify the veteran's 
alleged stressors.  The Board finds that the Appeals 
Management Center (AMC), who developed the veteran's appeal 
on remand, made all reasonable attempts to obtain the 
verification evidence necessary to substantiate the veteran's 
claim.  Therefore, it appears that all known and available 
records relevant to the issue here on appeal have been 
obtained and are associated with the veteran's claims file, 
and the veteran does not appear to contend otherwise.  Thus, 
the Board finds that VA has done everything reasonably 
possible to notify and to assist the veteran and that no 
further action is necessary to meet the requirements of the 
VCAA.

The veteran asserted that he has post-traumatic stress 
disorder due to events experienced while in service.  The 
veteran alleged several separate events as the stressor, or 
cause, of his post-traumatic stress disorder.  Regarding the 
first alleged stressor, the veteran asserted that in January 
1966, while aboard the USS Sproston, an aircraft crashed into 
the sea and he was sent to conduct a search for debris.  He 
asserted that the search group found the head of the pilot.  
Also while aboard the ship in April 1967, the veteran alleged 
that the ship was fired upon from shore with shells exploding 
in the water approximately 50 feet from the ship.  In 
addition, the veteran alleged that during a liberty trip to 
Hong Kong in May 1966 he was intoxicated and possibly killed 
a woman by strangulation.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  When a veteran seeks service connection for a 
disability, due consideration shall be given to the 
supporting evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which the 
veteran served, the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154; 
38 C.F.R. § 3.303(a).

For post-traumatic stress disorder, service connection 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and, credible supporting evidence that the claimed 
in-service stressor occurred.  See 38 C.F.R. § 3.304(f).  If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f).  The diagnosis of a 
mental disorder must conform to the DSM-IV and be supported 
by the findings of a medical examiner.  

In this case, there is no evidence that the veteran engaged 
in combat and the veteran has not alleged a stressor that 
involved combat; therefore, the veteran's stressor must be 
verified.  The Board notes that although the veteran claimed 
that his ship was fired upon from shore, he has not reported 
that he ever participated in events constituting an actual 
fight or encounter with enemy forces.  See Pentecost v. 
Principi, 16 Vet. App. 124 (2002).  The veteran's lay 
testimony alone, therefore, will not be enough to establish 
the occurrence of the alleged stressor.  See Moreau v. 
Brown, 9 Vet. App. 389, 395-96 (1996). 

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

The veteran's service medical records include a clinical 
record dated May 23, 1966.  The person completing the record 
noted that the veteran had experienced a depressive reaction 
on May 15, 1966.  The clinical record further indicates that 
after a long crying episode, the veteran kept repeating that 
he had killed a woman by strangulation.  It appears that the 
veteran was then sent to another person for evaluation on May 
23, 1966.  During this evaluation, the veteran did not recall 
telling anyone that he had killed a woman.  The person 
completing the evaluation noted that the veteran had either 
repressed this incident completely or that it was not true.  
The person completing the record then advised further 
investigation into whether the veteran had killed the woman.  
There is no further evidence of record concerning this 
incident and no evidence of record collaborating the 
veteran's other asserted stressors.

As noted, the Board previously remanded this appeal, finding 
that the veteran had given sufficient detail regarding the 
alleged January 1966 and April 1967 stressors detailed in the 
above section to trigger VA's duty to assist in finding 
verification of the incidents.  See 38 C.F.R. § 3.159(c).  
The Board finds that the veteran has not alleged any other 
stressors with sufficient particularity to trigger VA's duty 
to assist.  

As instructed in the Board's remand, the AMC contacted the 
Modern Military Branch of the Naval Archives in College Park, 
Maryland.  In a November 2005 letter, the AMC requested that 
a page-by-page review of the deck logs for the veteran's ship 
covering January 1966 and April 1967 be done in order to 
attempt to find evidence collaborating these alleged 
stressors.  The AMC received a response in November 2005 
noting that no verification could be made.  

The Board will now consider the veteran's assertion that his 
post-traumatic stress disorder was caused by the belief that 
he may have killed a woman by strangulation.  The Board first 
notes that the veteran has stated that he does not know for 
sure if he killed this woman or only suffocated her enough 
for her to pass out.  As noted, the veteran's service medical 
records contain evidence that the veteran returned to the 
ship after liberty claiming that he killed a woman, but later 
noted no memory/knowledge of the incident.  No investigation 
was done to confirm whether he committed such an act and 
there is no evidence other than the veteran's statements to 
support a finding that he either harmed or killed a woman in 
Hong Kong in May 1966.  The Board finds that additional 
development of this alleged stressor is unnecessary, however, 
as no reasonable possibility exists that development would 
find evidence to substantiate this stressor.  

The Board further notes that, if it was verified that the 
veteran either harmed or killed the woman, the veteran's 
claim would be barred as based on willful misconduct.  See 
38 U.S.C.A. § 3.301(a) states in pertinent part that direct 
service connection may be granted only when a disability or 
cause of death was incurred or aggravated in line of duty, 
and not the result of the veteran's own willful misconduct.  
VA regulations define willful misconduct as an act involving 
conscious wrongdoing or known prohibited action.  It is 
further defined as involving deliberate or intentional 
wrongdoing with knowledge of or wanton and reckless disregard 
of its probable consequences.  See 38 C.F.R. § 3.1.  The 
Board finds that, if proven, the violence and/or murder of a 
woman would be willful misconduct as the act as described by 
the veteran involved deliberate wrongdoing.  There is no 
evidence of record to counter this finding.  Therefore, this 
alleged stressor is barred from being the basis of the 
veteran's alleged post-traumatic stress disorder.

The Board notes that VA personnel have diagnosed the veteran 
with post-traumatic stress disorder.  The Board finds it 
unnecessary to further evaluate whether these diagnoses 
conform to the DSM-IV and are adequate for the purposes of 
service connection as the veteran does not have a 
corroborated in-service stressor upon which service-
connection may be granted.  In concluding that the veteran 
did not acquire post-traumatic stress disorder attributable 
to service, the Board relied upon the lack of a credible 
supporting evidence that the claimed in-service stressors 
occurred.  As the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine is not 
applicable and this appeal must be denied. See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

Service connection for post-traumatic stress disorder is 
denied.


____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


